Case 9:21-mj-08059-BER Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 5




                                                                  TM

                                                            Feb 23, 2021

                                                                    West Palm Beach
Case 9:21-mj-08059-BER Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 5
Case 9:21-mj-08059-BER Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 5
Case 9:21-mj-08059-BER Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 5
Case 9:21-mj-08059-BER Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 5
